905 F.2d 1529Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth HEDRICK, Plaintiff-Appellant,v.BALTIMORE AND OHIO RAILROAD, a Maryland Corporation,Defendant-Appellee.
No. 89-2307.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1990.Decided May 4, 1990.Rehearing and Rehearing In Banc Denied May 31, 1990.Rehearing and Rehearing In Banc Denied Nov. 14, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Clarence E. Goetz, United States Magistrate.  (C/A No. 87-1763-JH)
Kenneth Hedrick, appellant pro se.
Stephen Bennett Caplis, H. Russell Smouse, Whiteford, Taylor & Preston, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kenneth Hedrick sued the Baltimore and Ohio Railroad (B & O) pursuant to the Federal Employers Liability Act, 45 U.S.C. Secs. 51 et seq., alleging that B & O's negligence caused him to be injured when he threw a derail switch.  In answer to special interrogatories, the jury found that Hedrick had sustained $12,500 in damages and that Hedrick's own negligence was responsible for 90 percent of the damages, with B & O's negligence the cause of the remaining 10 percent.  In accordance with the verdict, the district court entered judgment for Hedrick in the amount of $1,250.


2
Hedrick challenges the district court judgment with the following arguments:  (1) the verdict was contrary to the evidence;  (2) the verdict was inadequate;  (3) the district court erred in failing to admit evidence of a social security disability award and notice of favorable decision;  (4) the district court should have allowed Ray Johnson to testify as a rebuttal witness;  (5) the district court should not have admitted photographs of the accident scene.


3
The magistrate who heard the case fully addressed each contention in a memorandum denying Hedrick's motion for a new trial.  For reasons adequately stated by the magistrate, we affirm the judgment.  See Hedrick v. Baltimore & O.R.R., C/A No. 87-1763-JH (D.Md. Dec. 2, 1988).  Our review of the record and other materials before us discloses that oral argument would not significantly aid the decisional process;  accordingly, we dispense with argument.


4
AFFIRMED.